Title: From Thomas Jefferson to Charles Willson Peale, 20 April 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Apr. 20. 05.
                  
                  According to my letter of the 5th. from Monticello, I sent the desk-Polygraph by water viâ Richmond, addressed to you; & brought with me your 8vo. one, & my model which are now sent to the stage office to be forwarded. in making one for me according to my model, I leave to yourself entirely the thickness of the stuff, so that whatever that is more than half an inch, will be added to the dimensions: and so indeed is everything else about it left to you, because my model is but theory and you have to decide on the practicability. as it is intended to be carried backwards & forwards on my journies to & from Monticello, every half inch of unnecessary size is sensible in stowing it away. on remounting the Desk Polygraph I would not wish the vertical Rhomboids to be lowered, & consequently shortened in order to pass under the cover: because that shortening contracts the sphere of it’s action, & I would rather use it without a cover, or make the whole front of the cover open back, if necessary. it might seem as well that I should take at once the one you remounted here for mr Beckley. but the drawers &c of that are not as convenient; and the open wire cover, which I have, was made to fit that forwarded to you, and does not fit this one. I have suspended seeking an opportunity of sending Volney’s Polygraph in expectation of your going. should that be uncertain or at a distance be so good as to inform me & I will seek some other opportunity. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               